Calhoon, J.,
delivered the opinion of the court.
. While we would not, for this only, in this case, reverse for the refusal to give the twelfth charge asked by appellant, still we think it should have been given.
*647It was reversible error to admit what the assaulted girl said, the day after the assault, as to who committed it, in the absence of the accused.
It was reversible error to admit the testimony that John Jeffries took the assaulted girl to Tennessee to prevent her presence as a witness. The accused is not shown to have been privy to this, or even to have had any knowledge of it.

Reversed and remanded.